DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Plurality of cooler units – claims 1 and 6
Guide vane control module - claim 2 
Frequency converter control module - claim 3 
Hot gas bypass control module - claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification: 
Cooler unit  appears to be drawn to a water tower or known equivalents (per paragraph [0011])
Guide vane control module appears to be drawn to a software or known equivalents (per paragraph [0032])
Frequency converter control module appears to be drawn to a software or known equivalents (per paragraph [0032])
Hot gas bypass control module appears to be drawn to a software or known equivalents (per paragraph [0032])

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 2-4 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nikaido (US 2013/0125573 – provided by Applicant in the IDS dated 10/19/2018, previously cited) in view of Matsuo (US 2015/024110 – provided by Applicant in the IDS dated 10/19/2018, previously cited), further in view of Millet (US 2008/0028778) and Luo (US 2015/0204594).

Regarding claim 1, Nikaido teaches a cooler system, characterized in that the cooler system (see Title, Abstract) comprises: 
a plurality of cooler units (TR1, TR2, Fig. 10, see Abstract); 
a condensed water flow path (see the “cooling water” path in Fig. 10, see paragraph [0099]), an aqueous medium in the condensed water flow path sequentially flowing through each of the cooler units (see paragraph [0044] which notes that the water pipes exchange heat with a refrigerant in the condenser of the chiller, further see paragraph [0040] which notes the configurations of the chillers TR1 and TR2 is the same, further see paragraph [0045]); 
a cooling water flow path (see the “chilled water” path in Fig. 10, see paragraph [0099]), an aqueous medium in the cooling water flow path sequentially flowing through each of the cooler units in a flow direction opposite to a flow direction of the aqueous medium in the condensed water flow path (see paragraph [0040] which notes the configurations of the chillers TR1 and TR2 is the same, further see paragraph [0045]); and 
water temperature sensors used for detecting an entering water temperature Tenter (see paragraph [0045] which notes a temperature sensor to read the entrance temperature in the cooling water flow path) and a leaving water temperature Tleave of the cooling water flow path (see paragraph [0045] which notes a temperature sensor to read the return temperature in the cooling water flow path); 
at least one temperature sensor arranged between the cooler units and used for acquiring a middle water temperature on the cooling water flow path between the cooler units (see paragraph [0045] which notes an “intermediate” temperature sensor in the cooling water flow path); and 

and/or a leaving water temperature set value and capable of adjusting a refrigeration capacity of the cooler units to enable the middle water temperature to be close or equal to the middle water temperature set value and/or to enable the leaving water temperature to be close or equal to the leaving water temperature set value (the underlined limitations above are not positively recited by the claim as the claim is claimed in the alternative, and therefore are not required to be addressed with art). 
Nikaido does not teach a plurality of current sensors used for detecting working currents of the cooler units. Matuso teaches a heat source system (Matsuo, Title) which connects multiple heat source systems (Matsuo, Abstract) wherein each heat source system has an information acquisition unit (the Examiner notes the information acquisition unit is analogous to a sensor) which can acquire the current consumption of the compressor of the heat source system (Matuso, see paragraph [0018], as teach heat source system has an information acquisition unit Matuso teaches a plurality of analogous sensors). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido with a plurality of current sensors used for detecting currents of the cooler units, as taught by Matuso, in order accurately monitor any fluctuations in the compressor performance through current readings, thus providing coverage of potential failure in the compressor.
Nikaido as modified does not specifically teach that the at least one temperature sensor arranged between the cooler units is a virtual temperature sensor. Millet teaches that virtual temperature sensors can provide accurate time varying temperature estimates (Millet, paragraph 
Nikaido as modified does not teach that acquiring the middle water temperature is responsive to the working currents of the cooler units. 
Luo teaches an air conditioning system (Luo, Title) which features using the working current of the compressor to inform setting the refrigerant saturation temperature (Luo, paragraph [0047], [0111]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of acquiring a temperature based on a working current, as taught by Luo, in order to correspond temperature settings with the current of the chillers thereby allowing for changes to operational loads if the compressor is a state of overworking or underworking. 

Regarding claim 4, Nikaido as modified teaches the cooler system according to claim 1, characterized in that: 
the number of the cooler units is two (see TR1, TR2, Fig. 10 in Nikaido), and 
the two cooler units comprise an upstream cooler unit and a downstream cooler unit (Nikaido, see paragraph [0008] at least which notes an upstream heat source device and a downstream heat source device); and 
the virtual temperature sensor is used for acquiring a middle water temperature on the cooling water flow path between the upstream cooler unit and the downstream cooler unit (see paragraph [0045] which notes an “intermediate” temperature sensor in the cooling water flow path and is downstream from the entrance pipe).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nikaido in view of Matsuo, Millet, and Luo, as applied to claim 1, further in view of Sibik (US 2015/0362240 – previously cited).

Regarding claim 2, Nikaido as modified teaches the cooler system according to claim 1, characterized in that: 2Serial No.: 16/095,254 Docket No.: 93309US01 (U300831US) 
the controller comprises a compressor inlet guide vane control module (Nikaido, 35, see paragraph [0047]).
Nikaido as modified does not teach that the compressor inlet guide vane control module is used for controlling the compressor inlet guide vane to adjust the refrigeration capacity of the cooler units.  
Sibik teaches a method and system for controlling a chiller system (Sibik, Title) wherein the compressor speed and inlet guide vane position are changed to control the chiller capacity (Sibik, paragraph [0060]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of adjusting the refrigeration capacity of the cooler units via the compressor inlet guide vane, as taught by Sibik, in order to prevent surge in the compressor (Sibik, paragraph [0060]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nikaido in view of Matsuo, Millet, Luo and Sibik, as applied to claim 2, further in view of Kurita (US 2005/0204760 – previously cited).

Regarding claim 3, Nikaido as modified teaches the cooler system according to claim 2, but does not teach: 
the controller further comprises a frequency converter control module and/or a hot gas bypass branch control module; 
the frequency converter control module is used for controlling the compressor operating frequency to adjust the refrigeration capacity of the cooler units; 
and/or the hot gas bypass branch control module is used for controlling conduction and disconnection of the hot gas bypass branch to adjust the refrigeration capacity of the cooler units.  
Kurita teaches a refrigerating apparatus (Kurita, Title) which teaches a compressor wherein the operating frequency is variably controlled in relation to the capacity required for the refrigerating cycle, wherein the operating frequency is controlled by an inverter device (Kurita, paragraph [0032]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of using a frequency converter control module to control the compressor operating frequency to adjust the refrigeration capacity of the cooler units, as taught by Kurita, in order to effectively maintain refrigeration capacity at the desired level. 
The Examiner notes that the following limitations are not required by the claim, as the claim is claimed in the alternative:

and/or the hot gas bypass branch control module is used for controlling conduction and disconnection of the hot gas bypass branch to adjust the refrigeration capacity of the cooler units.  

Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: see the office action dated 10/7/2020 which provides a reasons for indicating allowable subject matter for claim 6, which is now amended to be an independent claim thus making the claim allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763